             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

TRACEY E. GREEN
Reg. #12098-045                                            PETITIONER

v.                         No. 2:18-cv-60-DPM

GENE BEASLEY, Warden, Forrest City Low                   RESPONDENT

                                 ORDER
       On de nova review, the Court adopts Magistrate Judge Kearney's
careful recommendation, NQ 9, and overrules Green's objections, NQ 12.
FED.   R. Crv. P. 72(b)(3). The BOP's disciplinary process did not violate
Green's due process rights;        and some evidence supported his
disciplinary conviction.     Green's § 2241 petition will therefore be
dismissed with prejudice. Motion for status update, Ng 10, denied as
moot.
       So Ordered.



                                   D.P. Marshall Jr.
                                   United States District Judge
